 IBEW,LOCAL NO. 43621InternationalBrotherhood of ElectricalWorkers,Local Union No. 43,AFL-CIOandExecutone ofSyracuse,Inc. Case 3-CC-427June27, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNmember of its executive board, in refusing to workon a construction project while an employee of theCharging Party, herein called, Executone, was em-ployed there. Upon the entire record in the case,including my observation of the witnesses, and afterdue consideration of the briefs filed by GeneralCounsel and the IBEW, I make the following:FINDINGS OF FACT1.THE EMPLOYERS AND THE LABOR ORGANIZATIONINVOLVEDOn May 10, 1968, Trial Examiner Frederick U.Reel issued his Decisionin the above-entitledproceeding,finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaintbe dismissed in its entirety,as set forth in the at-tached Trial Examiner'sDecision.Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts asitsOrder the Recom-mendedOrder of the Trial Examiner and herebyordersthat the complaintbe, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICKU.REEL,TrialExaminer:Thisproceeding, heard at Syracuse, New York, onMarch 21, 1968,' pursuant to a charge filed thepreceding January 22 and a complaint issuedFebruary 23, presents questions as to whetherRespondent, herein called the IBEW, violated Sec-tion 8(b)(4)(i) and (ii)(B) of theNational LaborRelations Act, as amended, by certain conduct ofitsmembers, and particularly of Edward Murphy, a-All dates herein refer to the year 1968Executone, a New York corporation, engaged atSyracuse in the sale and installation of intercommu-nications and sound systems,held at all times rele-vant here a contract with Syracuse Wholesale Fur-niture Corp., herein called Wholesale, a New Yorkcorporation, under which Executone was to installa communications system in a warehouse andshowroom which Wholesale was constructing. Thegeneralcontractor on the job, valued in excess of$475,000, was Arkay Construction Corporation,herein called Arkay, a New York corporation, andthe contract for the electrical wiring was held byanother New York corporation, Kay-R ElectricCorporation, herein called Kay-R. Executone an-nually handles goods and materials of extrastateorigin valued in excess of $50,000. The complaintalleges,theanswer admits, and I find thatWholesale, Executone, Arkay, and Kay-R are eachpersons and employers engaged in commercewithin the meaning of Sections2(1), (6), and (7),and 8(b)(4) of the Act, and that the IBEW is alabor organization within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Events of January 18On January 18, one Dan Galuppo, an employeeof Executone, was at work on the Wholesale con-struction project. About 12:30 that afternoon, asGaluppo was setting up equipment preparatory topulling cables, he was approached by a man lateridentified as Edward Murphy, who was a memberof the executive board of the IBEW, and was em-ployed on that job by Kay-Ras anelectrician.Murphy, upon ascertaining that Galuppo waspulling wiresfor his intercom and was a member oftheCommunicationsWorkersofAmerica(hereinafter referred to as CWA), told the otherelectricians who were standing nearby to "hold upaminute,"and then said to Galuppo, "Eitheryou're going to have to go or we are going to haveto go." Murphy then left, stating that he had tomake a telephone call. Returning a few minuteslater,Murphy told Galuppo he had "better make aphone call," adding that the general contractor did17 2 NLRB No. 79 622DECISIONSOF NATIONALLABOR RELATIONS BOARDnot want Galuppo on the job and that either Galup-po would leave or "we would," apparently referringto the electricians.' Galuppo telephoned the Execu-tone office, learned that Curtis Cooper, the com-pany president, was not in, and waited for furtherinstructions.A fewminuteslaterCoopertelephoned him and instructed him to resume work,which Galuppo did. On his way back to work fromhis telephone conversation with Cooper, Galuppoencountered Murphy and another man who Galuppobelieved to be the general contractor. On this occa-sion Galuppo told this individual that he, Galuppo,was a union member. When this information wasrelayed to Murphy, he stated: "We don't recognizehis Union."Cooper, after his telephone conversation withGaluppo, drove to the jobsite where he encoun-teredMichael Kosoff, the representative of Arkay,the general contractor. Kosoff told Cooper that"one of the electricians indicated that he won'twork with [Cooper's]men," and he introducedCooper to Murphy. Cooper's testimony continues:Isaid, "Are you speaking for yourself or allthese fellows here?" He says, "I'm speaking formyself." And I said, "Well, are you a UnionSteward?" And he says, "No, I am not," but hesays, "I am on the Official Board" or "Execu-tive Board"-I don't recall exactly which-buthe said he was either on the Official Board orthe Executive Board. And so with that Mr.Kosoff said, "Let's talk this over," and led meaway from that group of people.Kosoff testified to the same effect as to whatMurphy told Cooper. Asked whether any otherelectricians were present,he testified as follows:A.Well, they werein the area.I don't recallthem being right there face to face with me,but they werein that immediate area.Q. Okay,Iam asking you to state what wassaid and who said it during this conversation.TRIALEXAMINER:Just a minute.When yousay, "Electricians were in the area," do youmean they were able to overhear this conversa-tion or not, or don't you know?THE WITNESS: I would say they couldprobably overhear it, yes.TRIAL EXAMINER: Well, did they overhear it;do you know?THE WITNESS:I assumethey did. I mean-MR. BLITMAN: I move to strike out what heassumes.TRIAL EXAMINER: Well, how far away werethe electricians at the time of this conversationwith Murphy and you and-THE WITNESS: Oh, twenty, thirty feet away.TRIAL EXAMINER: Were they working?THE WITNESS: I think they were listening; letme say that.But again I say I am thinking,because I can't attest to it.Kosoff and Cooper, together with Edward Rose,an officer of Kay-R, the electrical contractor, wentto the trailer which served as a business office onthe jobsite.3In their discussion there, all three menin their fruitless effort to resolve the situation actedand spoke on the assumption that all three electri-cians on the job," and not just Murphy, wouldrefuse to work with Galuppo. Thus, Rose andCooper discussed the fact that the choice laybetween paying three of Rose's employees or oneof Cooper's for not working that afternoon, andKosoff finally said, "Well, obviously if the electri-cians aren't going to work here, if they're going towalk off the job, I will have to call the owner."Kosoff did call the owner, a Mr. Lieberman, andtold him, "The electricians are walking off thejob. "sWhen Kosoff told Cooper, during the course ofKosoff's telephone conversation with the owner,that Cooper's employee would have to leave thejob, Cooper took the telephone and verified thatthiswas indeed the owner's direction.WhileCooper was on the telephone, Murphy entered thetrailer, said that he had "had it" and was goinghome for the day, and commenced to remove hiswork clothes. When Murphy heard that Cooper wasremoving his man, Murphy put his work clothesback on. Cooper asked him, "Why is it that you willlet the Telephone Company CWA employees in theAt first Galuppo quoted Murphy as saying on this occasion that eitherGaluppo would leave, or he,Murphy. wouldLater,however. Galuppo cor-rected his testimony and insisted that Murphy had said "we "'Curiously enough.Rose, Kosoff, and Cooper presented differing ver-sions of when Rose joined the others According to Cooper, Rose joinedthem in the trailer,and according to Kosoff,Rose joined them on their wayto the trailer Rose,however,testified that he joined the group while theywere talking to Murphy I credit Rose's version as he seemed to recall thecircumstances very clearly Indeed,Rose testified that he asked Murphy,"Is this something you're doing.Muph,or is it Union business or what,"and that Murphy replied"This is my own personal action I'm doing thison my ownCooper put the number at four, but I accept Rose's version'The following colloquy occurred at the conclusion of Kosoff'stestimonyTRIAL EXAMINER Now, on the first episode on January I8th, youalso called Mr Lieberman and you told him something about the elec-tricians going out, is that right'sTHE WITNESS Yes, SirTRIAL EXAMINERWhat was the source ofyourinformation onJanuary 18th,Mr Cooper"THE WITNESSJanuarythe 18th,when I knew theywere walking offthe Job"TRIAL EXAMINER.Well, what you said toMr Liebermanwhen theywere walkingoff the Job?THE WITNESSWell, I'd have to say at thattime Murphy was.TRIAL EXAMINER Murphy was walking-Murphy was what?THE WITNESS. I wouldhave to say at that time Murphy told me hewas going towalk off theJob if Executone worked.TRIAL EXAMINER. I understandAnd did you callMr Lieberman andsay, "Mr. Murphyiswalkingoff the job?"THE WITNESS No, I didn'tI said, "The electricians are walking offthe Job."TRIAL EXAMINERWhy did you sayto Mr.Lieberman,"The electri-cians," instead of, "Mr Murphy"what was the sourceof your infor-mation, or was this simply something-THE WITNESS.Well, I Just felt that all the electricians would walk offthe jobTRIAL EXAMINER.You just thought SOSTHE WITNESS Yes, Sir IBEW,LOCAL NO. 43sameLocalas our menpull their cables and con-nect their equipment, but you won't let us? We'rein the same Union,sameLocal and everything-come out and pull our cables, come out and con-nect our equipment?" Murphy replied: "Becausewe have agentlemen'sagreementwith theTelephone Company. That's right."As Kosoff left the trailer, he observed the otherelectricianswalking out of the building. Kosofftestified that he did not know where they were go-ing. The matter was not pursued at the hearing, andthe recordissilentas to what happened afterMurphy put his work clothes back on, but it seemsreasonable to infer that he and the other electri-cians resumedwork. In any event, the electricianswere at work on February 27, when the otherepisode here involved occurred.'B.The Events of February 27On the morning of February 27 Galupporeturned to the job. Murphy and two or three otherelectricians were also at work there. Shortly afterlunch, Galuppo was at work when the lights wentout, and he noticed that the electricians had left.He continued to work the rest of the day.About noon on that day,' Murphy telephoned hisemployer, Rose, to state that the Executone em-ployee was on the job and he, Murphy, was leaving.That afternoon Murphy and two of the three otherelectricians (the exception was one Baxter, whotook the afternoon to make his regular monthlyvisit to a doctor) went to work at another job, towhich their employer assigned them.'When Kosoff, the general contractor, arrived atthe jobsite on February 27, his labor foreman ad-vised him that an Executone employee had come towork there and that the electricians had left. Kosoffadvised the owner of this fact. The ownertelephoned Cooper, told him the electricians hadleft the job, and directed Cooper not to send hismen back there the next morning.C. TheIBEW'sOfficialPositionThe testimony of Barry, business manager ofIBEW, and of Francis Poole,president of CWA,establishes that the two labor organizations differedsharply as to which had the right to have its mem-bers engage in the cable pulling connected with theinstallation of the intercom on the job in question.Barry further testified that Murphy was not a unionsteward on the construction job in question here,and that the job was too small to warrant Barry toappoint a steward there."The complaint,issued February 13, was amended at the hearing to al-lege a violation occurring February 27 1 permitted the amendment, overobjection.See Section I0(b) of the ActIRose's testimony put the date as February 28, apparently an inadver-tent error"According to Rose,once Murphy,the foreman,had left,the contractbetween Kay-R and the IBEW required that the other men stop work until623According to Barry, the first mention he heard ofthe trouble on that job was from Rose of Kay-Rabout January 20. Barry testified that he assuredRose that he would "take the necessary action toget the men back on the job." I do not fully un-derstand what Barry meant in so far as this recordshows Barry's men were still on the job. Barryfurther testified that at a union meeting on January25, he told Murphy that the latter had to work inaccordance with the contract even though Murphydid not want to work with CWA men. Murphy,however, insisted in his reply that as an individualhe was free to do as he chose. On February 26, ac-cording to Barry, counsel for the IBEW instructedMurphy, in Barry's presence, that Murphy mustcontinue to work regardless of the appearance ofnonunion men, that his action was "not authorizedby the Union, and that he would be subject tocharges if he engaged in anything like this." Thenext day Murphy again refused to work.Barry did not learn of the February 27 episodeuntil some days after it occurred, at which time helearned it from counsel for the IBEW. Barrytestifiedthatafter the January 18 episode hediscussedwith the president of the IBEW thematter of disciplining Murphy, and the presidentstated, "We will wait the outcome of the hearingbefore we proceed."According to Barry, if a nonunion man engagedin work which the IBEW believed to be within itsjurisdiction, it would picket; but if a member ofanother union did such work, "there's nothing [theIBEW] can do about it." As one of the seven mem-bers of the executive board Murphy had no authori-ty to create or cause a work stoppage. I note thatthe IBEW bylaws provide that stewards shall"report any encroachment upon the jurisdiction" ofthe IBEW, but "shall in no case cause a stoppage ofwork." The executive board's powers and duties,prescribed in the constitution of the IBEW's Inter-national, include the power "to take any actionwhich the L[ocal] U[nion] can take, and whichshould be taken prior to the next regular meeting ofthe L[ocal] U[nion]" and to hear charges and totry members for violations of IBEW rules. The localIBEW bylaws add to the duties of the executiveboard that of passing on applications for member-ship, and investigating and passing upon travelingcards.D. Concluding FindingsIf the IBEW, acting throughMurphy asits agent,is responsiblefor workstoppageson the part of theelectricianson January 18 or February 27, thea foreman is on thejob The testimony of John Barry,business manager ofthe IBEW,differs from that of Rose, for in Barry's view the men could havecontinued to work in Murphy's absence The contract between the IBEWand the employer provides in part "When three (3) or morejourneymenare employed on one job, a Foreman shall be designated " It further pro-vides that, "On jobs having a Foreman workmen are not to take directionsor orders. .from anyone except their respective Foremen " 624DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation of Section 8(a)(4)(i)and (ii)(B) wouldseem clear,for the conduct was for the ultimatepurpose of compelling Wholesale to stop doingbusiness with Executone.But on this record, I findthat General Counsel has not carried his burden ofproving that the IBEW was responsible for the ac-tion of Murphy and the other electricians. Withrespect to the January 18 episode Murphy expresslyacted on his own rather than as a union representa-tive.The record does not indicate to whom Murphymade his telephone call when he first learned thatGaluppo was a memberof CWA,but Barry deniedthat the call was to him. The circumstances of theelectricians'walkout on February 27, are less clear,but there is no evidence that they acted in responseto any union directive.Murphy was a member ofthe executive board,but this fact vested no authori-ty in him to speak for the IBEW on these occasions.The record does show that Murphy,who acted asforeman,told the other electricians to "hold up aminute"when he first talked with Galuppo,but thisis insufficient basis for holding the IBEW liable onthe theory that Murphy was its agent.In short,all that appears here is that Murphy de-cided that he would not work with a CWA man.The record does not disclose why the other electri-cians stopped work and left the premises,and evenGeneral Counsel suggests that they may have doneso because with Murphy gone they had no foreman.Murphy's refusal toworkstemmed,of course, fromthe IBEW'sposition in its disputewith CWA. Themere fact,however,that union members furthertheir union's cause and engaged ina workstoppagein protestoverthe assignment of nonmembers towork theydeem within their union's jurisdictiondoes not establish that their union is legally respon-sible for theirconduct.SeeBuildingand Construc-tionTrades Council of Tampa and Vicinity,132NLRB 1564;Local 375,InternationalBrotherhoodof Teamsters,146 NLRB 1319;Nassau and SuffolkBuildingConstructionTrade Council,162 NLRB180, fn. 4.CONCLUSIONS OF LAW1.Executone,Wholesale,Arkay, and Kay-R areengaged in activities affecting commerce within themeaning of the Act.2.The IBEW is a labor organization within themeaning of the Act.3.The IBEW has not engaged in the unfair laborpractices alleged in the complaint.RECOMMENDED ORDERThe complainthereinshould be, and hereby is,dismissed.